                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE: AMERICAN MEDICAL SYSTEMS, INC.
       PELVIC REPAIR SYSTEM                                         MDL NO. 2325
       PRODUCTS LIABILITY LITIGATION


THIS DOCUMENT RELATES TO:

SUSAN STOCKTON,

                      Plaintiff,

v.                                                   Civil Action No. 2:19-cv-00565
                                                     Judge Goodwin

AMERICAN MEDICAL SYSTEMS, INC.,

                      Defendant.


                         MEMORANDUM OPINION AND ORDER

       On August 2, 2019, the plaintiff directly filed a Short Form Complaint in this court despite

Pretrial Order (“PTO”) # 256 ordering that “plaintiffs may no longer direct file claims against

American Medical Systems, Inc. in the AMS MDL (as set forth in PTO # 176) or in any other

pelvic mesh MDL assigned to the court[.]” See In re: American Medical Systems, Inc. Pelvic

Repair Sys. Prods. Liab. Litig., 2:12-md-2325 (“MDL 2325”) filed on June 21, 2018 [ECF # 6123].

On June 19, 2018, the Judicial Panel on Multidistrict Litigation entered a Minute Order Suspending

Rule 7.1(a), requiring notification to the Clerk of the Panel of potential tag-along actions. Id at

ECF # 6110. Both orders effectively disallow the direct filing or transfer of any new actions in

MDL 2325. If plaintiff wishes to proceed, she must file the action in the appropriate jurisdiction.
       The court ORDERS that this civil action be DISMISSED WITHOUT PREJUDICE and

STRICKEN from the docket.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: August 5, 2019
